Citation Nr: 0104214	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  97-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1945 and October 1951 to September 1953.

The veteran died in December 1995 and the appellant is his 
widow.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the RO.  

In June 2000, the Board remanded the case for additional 
development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In this case, the appellant asserts that the veteran's death 
was a direct result of his service-connected disability.  The 
veteran's death certificate indicates that the veteran died 
on December 28, 1995, at the age of 77. At that time of the 
veteran's death, his sole service-connected disability was 
that of bilateral varicose veins, rated as 50 percent 
disabling.

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was renal failure (Uremia), and 
which was due to (or as a consequence of) withdrawal from 
homodialysis, due to (or as a consequence of) spinal cord 
infarct. Gastrointestinal hemorrhage was listed as another 
significant condition contributing to the veteran's death, 
but not resulting in the underlying cause as listed above.  
No other significant conditions contributing to the veteran's 
death were identified.  It was indicated that the veteran was 
hospitalized at South Shore Hospital at the time of his 
death.

Pursuant to the Board's Remand in June 2000, the appellant 
was requested by the RO to submit records of Dr. Donaldson 
and South Shore Hospital or to submit authorizations for the 
release of records to the VA so that records could be 
obtained.  The appellant has submitted medical records 
obtained from Dr. Donaldson dated in 1991 and 1993.  She has 
not, however, submitted any records or an appropriate 
authorization for the records of South Shore Hospital.  

The appellant should be instructed to submit competent 
evidence to support her claim.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps to contact the appellant and offer 
her the opportunity to provide evidence 
and argument to support her claim of 
service connection for the cause of the 
veteran's death.  The RO should advise 
the appellant that the complete records 
of South Shore Hospital are not in the 
claims file and request that she submit 
those records or provide the necessary 
authorization to obtain those records.  
If the necessary authorization is 
received from the appellant, the RO 
should attempt to obtain copies of 
pertinent South Shore hospital records.  
Once obtained, all records must be 
associated with the claims folder. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 







directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


